Citation Nr: 0512196	
Decision Date: 05/03/05    Archive Date: 05/18/05

DOCKET NO.  02-01 886A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for pes planus.

3.  Entitlement to service connection for bilateral ankle 
disorders.

4.  Entitlement to service connection for bilateral knee 
disorders.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1955 to March 1959.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 1999 and August 2001 rating 
decisions by the St. Petersburg, Florida, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

Although during the course of this appeal the RO reopened and 
adjudicated the issues on the merits, the Board is required 
to determine whether new and material evidence has been 
presented when a claim has been previously disallowed based 
upon the same factual basis.  Barnett v. Brown, 83 F.3d 1380, 
1384 (Fed. Cir. 1996).  Therefore, the Board must address 
whether new and material evidence has been submitted to 
reopen the claim for service connection prior to appellate 
review of these issues on the merits.

In March 2005, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript of that hearing is of record.

The Board also notes that in a May 2003 rating decision the 
RO denied entitlement to service connection for bilateral 
knee disorders.  In correspondence dated in May 2003 the 
veteran expressed disagreement with that determination.  As 
this matter has not been properly addressed in a statement of 
the case, it must be remanded for appropriate development.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that where the Board finds a notice of 
disagreement has been submitted regarding a matter which has 
not been addressed in a statement of the case, the issue 
should be remanded for appropriate action.  Manlincon v. 
West, 12 Vet. App. 238 (1999).

The issue of entitlement to service connection for bilateral 
knee disorders is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claims and has sufficiently 
notified him of the information and evidence necessary to 
substantiate these claims.

2.  In a November 1963 decision the Board denied service 
connection for pre-existing foot disorders and defective 
hearing.

3.  In a March 1996 rating decision the RO denied service 
connection for bilateral ankle disorders.

4.  Evidence received since the November 1963 and March 1996 
decisions was not previously submitted to agency 
decisionmakers, bears directly and substantially upon the 
specific matters under consideration, is neither cumulative 
nor redundant, and by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claims.

5.  The persuasive medical evidence of record demonstrates 
the veteran's present hearing loss was incurred as a result 
of noise exposure during active service.

6.  The persuasive evidence of record demonstrates the 
veteran's pre-existing pes planus was not aggravated by 
active service.

7.  The evidence demonstrates the veteran's bilateral ankle 
disorders were not incurred as a result of any incident of 
active service nor as a result of a service-connected 
disability.


CONCLUSIONS OF LAW

1.  The veteran's hearing loss was incurred as a result of 
active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.385 (2004).

2.  The veteran's pes planus was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.306 (2004).

3.  The veteran's bilateral ankle disorders were not incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  The 
VCAA and the implementing regulations apply in the instant 
case.  A review of the record shows the veteran was notified 
of the evidence not of record that was necessary to 
substantiate his claims and of which parties were expected to 
provide such evidence by correspondence dated in February 
2001.  He was provided additional notification as to the 
development of his claims by correspondence issued in January 
2002, September 2002, December 2002, May 2003, and July 2003.

The Board finds that any defect with respect to the timing of 
the VCAA notices requirement was harmless error.  While the 
notices provided to the veteran were not given prior to the 
first agency of original jurisdiction (AOJ or RO) 
adjudication of the claims, the notices were provided by the 
RO prior to the transfer and certification of the veteran's 
case to the Board.  The service connection hearing loss issue 
on appeal was reopened and re-adjudicated in the July 2002 
statement of the case.  In a May 2003 supplemental statement 
of the case the RO reopened and re-adjudicated the issue of 
entitlement to service connection for pes planus.  The 
veteran has been provided every opportunity to submit 
evidence and argument in support of his claims and to respond 
to VA notices.  

A VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  

In this case, the VCAA notice letters provided to the veteran 
generally informed him of the evidence not of record that was 
necessary to substantiate his service connection claims and 
identified which parties were expected to provide such 
evidence.  Although the letters did not specifically address 
the VCAA "fourth element," the Board finds that the veteran 
was otherwise fully notified of the need to give to VA any 
evidence pertaining to the claims.  In fact, 38 C.F.R. 
§ 3.159(b)(1), which includes this "fourth element," was 
cited in the May 2003 supplemental statement of the case.  In 
light of the actual notice provided, the Board finds that any 
content deficiency in the notice letters was non-prejudicial 
error.  

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Here, because each of 
the content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  See 38 C.F.R. 
§ 3.159.  In this case, the veteran's service medical records 
and all identified and authorized post-service medical 
records relevant to the issues on appeal have been requested 
or obtained.  The Board finds further attempts to obtain 
additional evidence would be futile.  

In claims for disability compensation the VCAA duty to assist 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  The Board 
notes that specific medical opinions pertinent to the hearing 
loss issue on appeal were obtained in March and December 
2001.  Although specific opinions were not obtained during 
the course of this appeal concerning pes planus and bilateral 
ankle disorders, the Board finds the available medical 
evidence is sufficient for adequate determinations.  
Therefore, the duty to assist and duty to notify provisions 
of the VCAA have been fulfilled.  

New and Material Evidence Analysis

A review of the record shows the veteran submitted his 
requests to reopen his service connection claims for pes 
planus and ankle disorders in March 1999 and for hearing loss 
in January 2001.  VA regulations providing the conditions 
under which a previously denied claim may be reopened were 
amended effective for claims filed on or after 
August 29, 2001.  38 C.F.R. § 3.156(a) (2004).  The revised 
regulations do not apply to claims filed before that date.

VA regulations effective prior to August 29, 2001, provided 
that under 38 U.S.C.A. § 5108, "[i]f new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim."  
"New and material evidence" meant evidence not previously 
submitted to agency decision makers which bears "directly 
and substantially" upon the specific matter under 
consideration.  Such evidence must have been neither 
cumulative nor redundant, and, by itself or in connection 
with evidence previously assembled, such evidence must have 
been "so significant that it must be considered in order to 
fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a) (prior to August 29, 2001); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  The claimant does not 
have to demonstrate that the new evidence would likely change 
the outcome of the prior denial.  Rather, it is only 
important that there be a complete record upon which the 
claim can be evaluated and that the new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.

The Court has held that the credibility of evidence must be 
presumed for the purpose of deciding whether it is new and 
material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In a November 1963 decision the Board denied the veteran's 
claims for entitlement to service connection for pre-existing 
foot disorders and defective hearing.  The determinations 
were essentially based upon findings that the evidence did 
not demonstrate the veteran's pre-existing third degree pes 
planus was aggravated by active service nor that he had any 
present hearing defect.  Those determinations have become 
final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 
(2004).

In a March 1996 rating decision the RO denied reopening a 
claim for bilateral pes planus and denied service connection 
for bilateral ankle disorders.  Service connection was denied 
based upon a finding that the evidence submitted did not 
demonstrate a present ankle disability nor an injury during 
service.  The veteran did not appeal that determination and 
it has become final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 3.104 (2004).  

The Board finds that the evidence added to the claims file 
since these final determinations includes evidence that was 
not previously submitted to agency decisionmakers, which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which, by itself or in connection with 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  This evidence consists of VA medical reports 
providing diagnoses of bilateral mixed hearing loss and a 
September 2002 private medical opinion indicating the 
veteran's foot and ankle problems were due to aggravation 
during active service.  As this evidence was not of record at 
the time of the last final decisions and as it addresses 
directly the bases for the prior denials of the veteran's 
claims, it is "new and material" and the claims must be 
reopened.

As the RO reopened and re-adjudicated the veteran's claims on 
the merits, the Board finds the veteran is not prejudiced by 
an appellate review of his service connection claims based 
upon the present record.  See Bernard, 4 Vet. App. 384.  The 
Board notes the veteran has consistently asserted his 
entitlement to service connection and that all VA duties to 
notify and assist the veteran required for service connection 
claims have been satisfied.

Service Connection Claims

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303 (2004).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in- service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  

The Court has held that the Board must determine how much 
weight is to be attached to each medical opinion of record.  
See Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Greater 
weight may be placed on one medical professional's opinion 
over another, depending on factors such as reasoning employed 
by the medical professionals and whether or not, and the 
extent to which, they reviewed prior clinical records and 
other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2004).

Hearing Loss Claim

A hearing loss disability for VA compensation purposes is 
defined by regulation and impaired hearing is considered to 
be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
See 38 C.F.R. § 3.385 (2004).  

Once the requirements of 38 C.F.R. § 3.385 have been met and 
a present hearing "disability" under applicable VA laws and 
regulations is found, a determination must be made as to 
whether the current hearing disorder is related to service.  
In particular, the Court has held that 38 C.F.R. § 3.385 
operates to establish when a measured hearing loss is, or is 
not, a "disability" for which compensation may be paid, 
provided that the requirements for service connection are 
otherwise met.  Hensley v. Brown, 5 Vet. App. 155 (1993).  
Even if a veteran does not have a hearing loss disability for 
VA compensation purposes recorded during service, service 
connection may still be established if post-service evidence 
satisfies the criteria of 38 C.F.R. § 3.385 and the evidence 
links the present hearing loss to active service.  Id. at 
158.  The threshold for normal hearing is 0 to 20 decibels.  
Id. at 157.

In this case, service medical records are negative for 
complaint, treatment, or diagnosis of hearing loss.  The 
veteran's March 1959 separation examination revealed hearing 
acuity of 15/15 on whispered and spoken voice testing.  
Service personnel records indicate he served as a clerk 
typist with the Rifle Range Co., Service Battalion, at Camp 
Pendleton from July 1956 to January 1958.  

On VA authorized audiological evaluation in March 2001, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
45
40
65
70
LEFT
30
25
25
35
60

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 96 percent in the left ear.  
The diagnoses included right ear moderate to profound mixed 
hearing loss and sloping left ear mild to moderately severe 
sensorineural hearing loss.  It was noted the veteran 
reported two and a half years of service in a range platoon 
with noise exposure mostly from gunfire.  The examiner stated 
the sensorineural component of the veteran's hearing loss was 
consistent with his history of noise exposure and that, since 
he did not report any other significant noise exposure, it 
was as likely as not that it was due to acoustic trauma in 
service.  In a December 2001 addendum the audiologist stated 
that "if the veteran's description of his noise exposure is 
accurate" there was sufficient noise exposure to cause a 
hearing impairment and it was as likely as not his hearing 
loss began as a result of military noise exposure.

Based upon the evidence of record, the Board finds the 
medical evidence demonstrates the sensorineural component of 
the veteran's hearing loss began as a result of noise 
exposure during active service.  The veteran's report of 
having served with rifle range noise exposure is supported by 
his service personnel records.  Although service medical 
records indicate normal hearing at separation, the VA 
examiner found the veteran's hearing loss was consistent with 
his reported noise exposure in service.  Therefore, 
entitlement to service connection for hearing loss is 
warranted. 

Pes Planus and Bilateral Ankle Disorder Claims
Factual Background

Service medical records show that the veteran's March 1955 
enlistment examination revealed bilateral third degree pes 
planus.  An associated health report also noted a bilateral 
third degree pes planus defect.  It was noted the disorder 
was not considered disabling.  L2 physical profile and 
physical category "B" designations were reported.  A July 
1955 report shows the veteran had increasing difficulty with 
painful feet during training over the previous three months.  
A provisional diagnosis of painful feet, legs, and left ankle 
were provided.  An orthopedic examiner noted the veteran had 
short Achilles tendons superimposed on flat feet.  The 
treatment plan included heel and arch supports with 
consideration of surgery if the disorder was not improved 
over one month.  The examiner recommended the veteran be 
provided a permanent L3 profile and transferred to a type of 
duty not requiring prolonged weight bearing.  

An August 1955 medical board report noted the veteran 
reported only slight difficulty with sore feet prior to 
enlistment and that an enlistment examination revealed 
bilateral third degree pes planus.  The board concurred with 
the findings of the July 1955 examiner and established a 
diagnosis of flat feet that existed prior to entry.  A 
permanent L3 physical profile was subsequently approved.  
Records dated in January 1956, February 1956, June 1956, and 
December 1956 show the veteran complained of foot pain.  The 
diagnoses included severe flat feet.  

In correspondence dated in February 1957 the veteran, in 
essence, requested either treatment for his foot problems or 
that he be given a medical discharge.  He stated he had 
continued to experience problems with his feet and that his 
L3 physical profile had been violated many times.  He 
reported he had stopped going to sick call because his 
examiners had indicated there was nothing they could do for 
him.  

Service department correspondence to the veteran's 
congressional representative shows the veteran underwent an 
examination in March 1957 that revealed no change in his 
physical condition or capabilities since his physical profile 
was established in August 1955.  It was noted his company 
commander reported the veteran had made no complaints 
regarding his physical condition while performing his duties 
as a clerk-typist.  It was also noted that these duties were 
within the limits of the veteran's physical profile.  
Correspondence dated in April 1957 noted the Bureau of 
Medicine and Surgery found medical records revealed the 
veteran had flat feet prior to entry to service and that 
there had been no significant change in his physical 
condition since his medical board appearance.  It was the 
opinion of the Bureau that the veteran was physically fit to 
perform the duties of his rank within the limitations of his 
assigned physical profile and that he had no impairment to 
warrant a discharge for medical reasons.  

The veteran's March 1959 separation examination revealed 
bilateral third degree pes planus.  It was noted there were 
bulging inner borders, but that the disorder was asymptomatic 
and was not considered disabling.  In a January 1961 report 
of medical history the veteran stated the only problem he had 
was flat feet.  The examiner provided no additional comments 
as to this disorder.

In statements dated in August 1963 the veteran and his mother 
described problems he had experienced with his feet during 
active service.  The veteran asserted, in essence, that his 
foot problems had been permanently aggravated by active 
service.

In November 1963, the Board denied the veteran's claim for 
entitlement to service connection for pre-existing foot 
disorders.  It was noted the evidence did not demonstrate the 
veteran's pre-existing third degree pes planus was aggravated 
by active service.  

Private medical records dated in August 1979 show the veteran 
reported he had been working as a fire fighter for 12 years 
and that he had injured his left knee approximately ten years 
earlier.  He complained of increasing pain over the previous 
five years.  He stated his pain was exacerbated by being on 
his feet for extended periods of time, climbing stairs, and 
climbing ladders.  It was noted he had a history of foot and 
ankle pain during service which had continued.  
Correspondence dated in November 1979 shows the veteran's 
application for an Ordinary Disability Pension was granted as 
a result of a job-related knee injury.

In correspondence dated in March 1999 the veteran, in 
essence, requested his service connection claim for pes 
planus be reopened.  He reiterated his claim that his foot 
problems had progressively worsened during service.  In 
subsequent statements he asserted he had experienced no ankle 
or leg problems prior to service, that his pre-existing pes 
planus had been aggravated by service, and that his ankle and 
leg disabilities originated in service.

At a personal hearing in September 2002 the veteran testified 
that he knew he had flat feet prior to service, but that he 
never had any problems because of it.  He stated that during 
basic training he began receiving treatment for pain to the 
feet, ankle, and legs.  He noted he had been given a physical 
profile change during service to L3.  He reported, in 
essence, that he continued to have problems after service, 
but that his private physicians told him there was no other 
treatment available.  He stated he had not incurred an ankle 
injury during service and that he had been led to believe 
that these disorders were the result of his flat feet.  

In a September 2002 statement the veteran's sister, P.L.Q., 
recalled that he had no problems with his feet, ankles, and 
legs prior to service.  She stated that since his discharge 
he had complained continually about them and that he had 
retired on disability from the fire department in 1979 
because of it.  

A September 2002 statement from Dr. G.E.R. noted the 
veteran's medical records had been examined and provided an 
opinion that it was as likely as not that the pain and 
problems he experienced with his feet, ankles, and legs were 
"the residual of the aggravation he suffered while in the 
Marine Corps."  

VA treatment records include diagnoses of foot and ankle pain 
secondary to flat feet and arthritis to the ankles.  Records 
show he complained of pain that had persisted for years.

At his personal hearing in March 2005 the veteran testified 
that he began having problems with his feet almost 
immediately after entering service and that he pursued 
treatment in service until he was informed there was nothing 
they could do.  He stated he had experienced constant pain 
during service, but that after service he received no 
specific treatment for his feet or ankle disorders for 
approximately 40 years before seeking VA treatment in the 
1990's.  He reported that during the period from 1967 to 1979 
when he worked as a fireman his feet and ankles had been sore 
and had never gotten any better.  

Analysis

VA law provides that a veteran is presumed to be in sound 
condition, except for defects, infirmities or disorders noted 
when examined, accepted, and enrolled for service, or where 
clear and unmistakable evidence establishes that an injury or 
disease existed prior to service and was not aggravated by 
service.  38 U.S.C.A. § 1132 (West 2002).  

A preexisting injury or disease will be considered to have 
been aggravated by active military service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  Aggravation may not be 
conceded, however, where the disability underwent no increase 
in severity during service.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306 (2004).

In cases involving aggravation by active service, the rating 
is to reflect only the degree of disability over and above 
the degree of disability existing at the time of entrance 
into active service, whether the particular condition was 
noted at the time of entrance into active service, or whether 
it is determined upon the evidence of record to have existed 
at that time.  38 C.F.R. § 3.322(a) (2004).  The Court has 
recognized that temporary flare-ups of a pre-existing 
disorder during service, without evidence of a worsening of 
the underlying condition, did not constitute aggravation.  
Hunt v. Derwinski, 1 Vet. App. 292, 296-7 (1991).

VA must show by clear and unmistakable evidence both that the 
disease or injury existed prior to service and that the 
disease or injury was not aggravated by service.  See 
VAOPGCPREC 3-2003 (holding, in part, that 38 C.F.R. § 
3.304(b) is inconsistent with 38 U.S.C. §§ 1111, 1132 to the 
extent that it states that the presumption of sound condition 
may be rebutted solely by clear and unmistakable evidence 
that a disease or injury existed prior to service).  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
this rebuttal standard attaches.  See Cotant v. Principi, 17 
Vet. App. 116 (2003).  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (2003).  The Court has held 
that when aggravation of a nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition the veteran shall be compensated for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 
(1995).  

Based upon the evidence of record, the Board finds the 
persuasive evidence of record demonstrates the bilateral 
third degree pes planus noted on the veteran's March 1955 
enlistment examination was not aggravated or otherwise 
increased in disability during active service.  The 
presumption of soundness is inapplicable in this case.  
Records show the veteran underwent extensive examination of 
his foot problems during service with no apparent increase in 
symptomatology subsequent to his having been provided a 
permanent L3 physical profile in August 1955.  The veteran's 
March 1959 separation examiner found his bilateral third 
degree pes planus was asymptomatic and was not considered 
disabling.  There is also no probative evidence of specific 
bilateral ankle injuries having been incurred during service 
and no evidence of any specific medical treatment having been 
provided for these disorders until approximately 40 years 
after service.  

Although the September 2002 private medical statement 
indicates it was as likely as not that the pain and problems 
the veteran experienced with his feet, ankles, and legs were 
due to aggravation incurred in service, the Board finds the 
opinion is of little probative value because no rationale was 
provided.  See Guerrieri, 4 Vet. App. 467; Gabrielson, 7 Vet. 
App. 36.  The opinion, while noting that medical records had 
been examined, did not identify the bases upon which 
aggravation had been determined nor was any discussion 
provided addressing the conflict between this opinion and the 
findings of the veteran's March 1959 separation examination.  
In the absence of such information, the Board finds the 
March 1959 separation examination findings are persuasive as 
to the extent of the veteran's pes planus at that time.  

Although the veteran and his sister may sincerely believe his 
pes planus was aggravated by service and that his ankle 
disorders were incurred as a result of service, they are not 
licensed medical practitioners and are not competent to offer 
opinions on questions of medical causation or diagnosis.  
Grottveit, 5 Vet. pp. 91; Espiritu, 2 Vet. App. 492.  In 
essence, they are not competent to state whether or not any 
pain or problems he experienced during service were an 
increase in disability beyond the natural progress of his pes 
planus disorder.  Therefore, the Board finds entitlement to 
service connection for pes planus and bilateral ankle 
disorders is not warranted.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the veteran's claims.


ORDER

Entitlement to service connection for hearing loss is 
granted.

Entitlement to service connection for pes planus is denied.

Entitlement to service connection for bilateral ankle 
disorders is denied.


REMAND

As noted above, a statement of the case has not been issued 
from the veteran's disagreement with the May 2003 rating 
decision denying entitlement to service connection for 
bilateral knee disorders.  Therefore, additional development 
as to this matter is required.  Manlincon, 12 Vet. App. 238.  

Accordingly, the case is REMANDED for the following:

The RO should issue a statement of the 
case as to the issue of entitlement to 
service connection for bilateral knee 
disorders.  The veteran and his 
representative should be apprised that to 
perfect the appeal on this issue for 
Board review, he must submit a 
substantive appeal.  The RO should allow 
the requisite period of time for a 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


